DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claims
Claims 1-20 of US Application No. 16/538,275 are currently pending and have been examined.  Applicant amended claims 1-20.  
Claims 1-20 are allowed. 

Response to Arguments/Amendments
The previous rejections of claims 1-20 under 35 USC § 103 are withdrawn in consideration of the amended claims filed by Applicant. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Magzimof et al (US 2019/0385460 A1) in view of Kube et al. (US 2016/0240087 A1).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Magzimof discloses a vehicle policy server that maintains a set of policies for constraining operations of one or more remote vehicles. The policies may specify areas, locations, or routes that specified vehicles are restricted from accessing based on a set of acquired information. An application programming interface (API) enables programmatic updates of the policies or related information. Policies may be enforced by transmitting control signals fully or in part to onboard vehicle computers or to a teleoperation support module providing remote support to the vehicles using human teleoperators and/or artificial intelligence agents. The control signals may directly control the vehicles or teleoperation, or may cause a 

Kube discloses an intrusion prevention system includes an unmanned aerial vehicle (UAV), a UAV controller, and a restricted area data aggregator. The restricted data aggregator collects and stores restricted area data. The UAV controller is coupled to communicate with the UAV and the restricted area data aggregator, wherein the UAV controller receives positional data from the UAV and restricted area data from the restricted area aggregator. The UAV controller determines based on the received positional data and the received restricted area data whether the UAV is currently intruding within a restricted area or is predicted to intrude within a restricted area and wherein the UAV controller initiates actions to prevent unauthorized intrusions into restricted areas.

With respect to independent claim 1, Magzimof taken either individually or in combination with other prior art of record fails to teach or suggest: accessing, by the one or more processors, constraint data descriptive of a set of the plurality of travel way portions having associated navigational constraints, the constraint data comprising a depart constraint for a first travel way portion of the plurality of travel way portions, wherein the depart constraint specifies that an autonomous vehicle is not permitted to enter the first travel way portion from another travel way portion that does not have a depart constraint but is permitted to enter the first travel way portion from another travel way portion that does have a depart constraint.

Independent claims 8 and 15 recite substantially similar limitations as claim 1 and are allowed for the same reason as claim 1. 

Claims 2-7, 9-14 and 16-20 are allowed because they depend from an allowed claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668